Citation Nr: 1800694	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-11 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite in the right upper extremity.

2.  Entitlement to service connection for residuals of frostbite in the left upper extremity.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served on active duty from September 1966 until September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2014 and April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for residuals of frostbite in the bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - Tinnitus

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends he has tinnitus due to acoustic trauma incurred in-service.  See April 2014 VA Report.  He reported that he ringing started after there was an explosion on the firing range during service.  

The Board finds service connection is not warranted because the Veteran he has inconsistently reported whether he has tinnitus.  

The Veteran's Report of Separation from the Armed Forces (DD Form 214) indicates he was a rifleman in service.  The RO previously conceded that he was exposed to hazardous noise levels in service due to his occupational duties, and they granted service connection for bilateral hearing loss.  

In January 2013, a VA examiner found it was less likely than not that the Veteran' tinnitus was related to his hearing loss because he did not report any tinnitus.  Further, he did not report recurrent tinnitus.  

In April 2014, the Veteran reported intermittent tinnitus in both ears.  He described ringing when he was not wearing his hearing aids.  The examiner found his tinnitus was less likely than not related to noise exposure because he denied tinnitus at his previous VA examination.  

In February 2014, the Veteran reported that he did not understand what tinnitus was, which was the reason he said that he did not have it during the January 2013 VA exam.  He explained that he experienced tinnitus symptoms.  

However, in August 2016 and November 2016, the Veteran underwent a VA examination for his bilateral hearing loss and he did not report recurrent tinnitus.  

After this review of the evidence, the Board finds service connection for tinnitus is unwarranted.  Despite the Veteran's assertions that his tinnitus began during service, he has only reported tinnitus once at five VA examinations.  Moreover, there is no medical evidence showing complaints or treatment for tinnitus until a VA examination in April 2014.  Accordingly, service connection for tinnitus is denied.  


ORDER

Entitlement to service connection for tinnitus is denied.  


REMAND

While the Board sincerely regrets the delay, the Veteran's claims require further development.  

In regards to his bilateral residuals of frostbite, the Veteran has not been afforded a VA examination and nexus opinion.  He reported that he self-medicated during service because his hands continued to peel and bleed due to his injuries.  See May 2015 statement.  The Board finds a medical examination is necessary to address his contentions, determine a diagnosis, and potentially link his disability is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since December 2016.  

2.  After completing the preceding development, schedule the Veteran for a VA examination with an appropriate examiner for his bilateral hand residuals of frostbite.

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

After a complete review of the record, the examiner is asked to: 

A.  Determine the nature and etiology of the Veteran's bilateral hand residuals of frostbite.  The examiner must include an opinion as to whether is as likely as not (50 percent or more probability) that the Veteran's residuals are related to service.  

B.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's residuals were caused by or aggravated by (worsened beyond normal progression) any service-connected disabilities.  

In doing so, please reconcile the opinion with all evidence of record, and particular attention is called to the following:

*May 2015 statement where the Veteran reported that his hands have seemed cold since developing frostbite during an outdoor field training exercise.  

*April 2016 private treatment records where the Veteran reported numbness in his fingers, with the right being worse than the left. 

*April 2016 opinion by Dr. D.H. that stated the Veteran's cold hands could be the result of frostbite residuals.  

*April 2016 diagnosis of bilateral carpal tunnel in the hands and wrists.  

*February 2017 treatment records indicated a diagnosis for arthritis in his right hand. 

A complete rationale for any opinion expressed should be included in the examination report.

3.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


